ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment filed 28 April 2021 has been entered.
Applicant’s arguments filed 28 April 2021 have been considered but are not persuasive.
Applicant argues the Office failed to provide rationale or evidence from Nishikawa et al. (WO 2015/166796 A1, “Nishikawa”) in view of Toboyo (Vylon) and Hori et al. (JP 2001-076550 A, “Hori”) showing the ratio η2/η1 of a shear viscosity η2 at a shear rate of 100/s and 150°C to a shear viscosity η1 at 150°C is less than 0.01 is an inherent property. The examiner respectfully disagrees.
Nishikawa discloses a reinforcing tape for a flat cable, i.e. a flat cable-reinforcing tape, made of a base material containing a resin as a main component, and an adhesive layer laminated on the base material (Nishikawa, [0011]). Nishikawa further discloses the adhesive layer contains a thermoplastic resin and a polycarbodiimide compound having an isocyanate group (Nishikawa, [0011]); the thermoplastic resin is a polyester (Nishikawa, [0015]).
Nishikawa does not disclose the glass transition temperature of the polyester being -100°C to -40°C, nor wherein the adhesive layer contains polyurethane, nor a mass ratio of polyurethane to polyester being from 40/60 to 80/20.
However, Toboyo teaches polyesters such as Vylon ® GM-913 and Vylon ® GM-920, which have glass transition temperatures of -70°C and -60 °C, respectively, which provide moisture resistance (Toboyo, pages 5-6, table entitled “VYLON (crystalline copolyester)”).
Nishikawa and Toboyo are analogous inventions in the field of polyesters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyester of Nishikawa to be one of Vylon ® GM-913 or Vylon ® GM-920 as taught by Toboyo in order to provide a polyester having moisture resistance.
Nishikawa in view of Toboyo does not disclose wherein the adhesive layer contains a polyurethane, nor a mass ratio of polyurethane to polyester being 40/60 (≈0.667) to 80/20 (4.000).
Hori teaches a layer of polyester and polyurethane having a weight ratio of polyester to polyurethane of 0.7/0.3 to 0.3/0.7, which provides good adhesion (Hori, [0011]). Redefining the ratio to be polyurethane to polyester, the value is 0.3/0.7 (0.429) to 0.7/0.3 (2.333), which falls within the claimed range.
Nishikawa in view of Toboyo and Hori are analogous inventions in the field of reinforcing tape for flat cables.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Nishikawa in view of Toboyo to contain polyurethane and having a weight ratio, i.e. mass ratio, of 0.4                    
                        
                            
                                6
                            
                            -
                        
                    
                /0.7 (≈0.667) to 0.7/0.3 (2.333) as taught by Hori in order to provide an adhesive layer with good adhesion (Hori, [0011]).
The adhesive layer of Nishikawa in view of Toboyo and Hori contains polyester, polyurethane, and a polycarbodiimide with an isocyanate group. The mass ratio of polyurethane to polyester overlaps with that presently claimed. The amount of polycarbodiimide is 0.5 to 10 parts by mass with respect to 100 parts of the resin 2/η1 of a shear viscosity η2 at a shear rate of 100/s and 150°C to a shear viscosity η1 at a shear rate of 0.01/s at 150°C of 0.01 or less.
Further, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the references. However, the references teach all of the claimed components. Therefore, the claimed properties would inherently necessarily be capable of being achieved by the prior art. If it is Applicant’s position that this would not be the case: (1) persuasive evidenced would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing 
The 35 U.S.C. 103 rejection of claim 5 has been withdrawn since the claim has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787